Opinion by
Judge Blatt,
Robert W. Shearer appeals an order of the Court of Common Pleas of Allegheny County which affirmed the suspension of his motor vehicle operating privileges for a period of six months pursuant to Section 1547(b) of the Vehicle Code, 75 Pa. C. S. § 1547(b), which requires a person operating a motor vehicle in this Commonwealth to submit to a chemical test of breath or blood when a police officer has reasonable grounds to believe that the operator was driving a motor vehicle while under the influence of alcohol.
Finding no error of law by the trial court, or any necessary finding of fact unsupported by the record, Yockers v. Department of Transportation, 4 Pa. Commonwealth Ct. 95, 285 A.2d 893 (1972), we will affirm the trial court’s order denying Shearer’s appeal and will do so on the basis of the very able opinion of judge Leonard C. Staisey, Commonwealth of Pennsylvania v. Robert W. Shearer, Pa. D. & C.3d (198 )1
*516Order
And, Now, this 1st day of November, 1982, the order of the Court of Common Pleas of Allegheny County in the above-captioned matter is hereby affirmed.

 We note that the author of the’ opinion cited on page 5 of the trial court’s opinion herein affirmed refers to “Judge Wilkerson.” The correct reference, however, should be to “Judge Wilkinson.”